Citation Nr: 1146429	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  04-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from January 1976 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2005, the Veteran appeared before the undersigned Veterans Law Judge sitting in Detroit, Michigan, and delivered sworn testimony pertaining to the issue on appeal.  

In January 2006, the Board remanded the issue for further evidentiary development.  Subsequently, in a February 2009 decision, the Board denied the claim for an increased rating for residuals of a left knee injury with traumatic arthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's February 2009 decision and remanded the case to the Board for further action consistent with the Court's decision.  

On August 29, 2011, the Veteran's representative filed a motion requesting additional time for the submission of evidence or argument in support of the Veteran's appeal.  In correspondence dated September 13, 2011, the undersigned Veterans Law Judge granted the motion and provided the Veteran with 90 days from the date of the letter granting the motion to submit additional evidence.  On October 31, 2011, the Board received additional evidence.  A written waiver was not provided.  See 38 C.F.R. § 20.1304 (2011).  No further evidence has been received and the 90-day period has lapsed.  

As noted in the January 2006 Board remand and February 2009 Board decision, the issues of entitlement to service connection for right knee and back disabilities, as secondary to service-connected left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the Memorandum Decision, the Court noted that the Veteran argued that the June 2007 VA examination failed to substantially comply with the Board's June 2006 remand order, and the Court agreed.  (In this regard, the Board observes that although the Court's decision refers to the Board's June 2006 remand, the Board's remand was actually issued in January 2006.  Hence, this is the appropriate date for the prior remand order).  Specifically, the Court found that a remand was required for an adequate medical examination that addressed the factors detailed in the Board's January 2006 remand.  Consequently, since it has been determined that there has not been substantial compliance with the Board's previous remand orders, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:  

1.  Ask the Veteran to provide the names and addresses with the dates of treatment of all medical care providers who have treated her for a left knee disability since February 2009.  After securing the necessary release(s), the RO should obtain these records.  

2.  Thereafter, schedule the Veteran for a comprehensive VA joints examination to evaluate the severity of her service-connected residuals of a left knee injury with traumatic arthritis.  All indicated tests should be performed, including all ranges of motion.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should address the following:  

(a)  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested upon movement of the left knee joint, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability, and any additional disability attributed to an intercurrent, work-related left knee sprain.  

(b)  What is the range of motion of the Veteran's left knee in terms of flexion and extension in number of degrees?  

(c)  Is there recurrent subluxation or lateral instability of the left knee?  If there is, can such recurrent subluxation or lateral instability be described as slight, moderate, or severe?  

(d)  Does the Veteran's left knee exhibit weakened movement, excess fatigability, incoordination, or pain on use?  To the extent possible, these determinations (and all must be addressed in the body of the examination report) should be expressed in terms of the degree of additional range of motion loss due to these symptoms?  

(e)  Does pain significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?  

(f)  What effect, if any, does the service-connected left knee disability have on the Veteran's ability to work, excepting any disability attributed to the work-related sprain of the left knee?  

If any of the requested information cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the information was based on the limits of medical knowledge.  

The examiner must provide a clear rationale for all conclusions reached and all conclusions should be supported by appropriate evidence of record.  

3.  Upon completion of the above, the RO must review the examination report to ensure that it is fully responsive to all of the factors delineated above as required by Stegall v. West, 11 Vet. App. 268 (1998).  If any portion of the examination is inadequate, it should be returned to the examiner for further comment and completion before the claim is readjudicated.  

4.  Thereafter, readjudicate the issue on appeal with consideration of all evidence received since the issuance of the most recent supplemental statement of the case.  Particular consideration is to be given to the provisions of 38 C.F.R. §§ 4.40, 4.45, as set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995); the application of separate ratings without resorting to pyramiding (38 C.F.R. § 4.14); and entitlement to an extraschedular rating pursuant to38 C.F.R. § 3.321(b)(1).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and provide the Veteran and her representative with an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

